Citation Nr: 1539173	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen the claim to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to February 1978, and from September 1978 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.      

Since September 1992, the Veteran has claimed service connection for a bilateral knee disorder.  Her original claim was denied by the RO in December 1992.  

In September 2003, the Veteran filed a claim to reopen service connection for a bilateral knee disorder.  The RO denied her claim in an April 2004 rating decision.   The Veteran did not appeal that decision, and new and material evidence was not included in the claims file within one year of that decision.  The decision therefore became final.  38 C.F.R. §§ 3.156, 20.200 (2015). 

In July 2011, the Veteran filed another claim to reopen service connection for a bilateral knee disorder.  In October 2011, the RO denied the claim, against which the Veteran filed a notice of disagreement (NOD).  The Veteran also filed a timely substantive appeal following issuance of the November 2013 Statement of the Case (SOC) pertaining to the issue.   

In this decision, the Veteran's claim to reopen service connection will be granted.  The underlying claim is addressed further in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By rating decision in April 2004, with notice provided in the same month, a claim to reopen service connection for a bilateral knee disorder was denied.   The Veteran did not appeal. 

2.  Evidence received since April 2004 relates to unestablished facts necessary to substantiate the claim for service connection for a bilateral knee disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she developed a bilateral knee disorder during active service as the result of a slip and fall on floor wax.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The RO denied the Veteran's original claim in a December 1992 rating decision, and denied a claim to reopen the claim in an April 2004 rating decision.  As indicated earlier, the Veteran did not appeal either decision.  Each became final therefore.  38 C.F.R. §§ 3.156, 20.200.    

In the April 2004 decision, the RO considered the Veteran's lay assertions regarding her in-service injury, private treatment records dating from the early 1980s documenting treatment for a knee disorder, a May 1980 VA examination report which notes the left knee, but which is negative for a disorder, and certain of the Veteran's enlistment and separation reports of active duty which indicate no knee problems (the Veteran's service treatment records (STRs) are not included in the claims file despite repeated attempts by the RO to obtain them).  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (in a case in which a claimant's service records are unavailable through no fault of her own, there is a heightened obligation for VA to assist the veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records).  Based on this evidence, the RO denied the Veteran's claim.  
  
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In April 2004, the Veteran was advised of the decision and of her appellate rights.  The Veteran did not respond with a NOD or a substantive appeal.  Indeed, no further communication regarding the claim of entitlement to service connection for a bilateral knee disorder was received until July 2011, when VA received the claim to reopen service connection currently pending on appeal.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the April 2004 rating decision, additional evidence has been submitted into the record to include lay assertions from the Veteran and her sister, who corroborates the Veteran's assertion that she injured her knees during active duty in the late 1970s, and a medical nexus opinion from a private physician who appears to relate knee problems in the 1980s and 1990s to an original knee injury during service in the late 1970s.  

The evidence received since the prior final denial in April 2004 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the statements from the Veteran's sister and her private physician are material insofar as each supports the Veteran's assertions that she had an accident in service which originated in the knee problems she has had since the early 1980s.  This evidence suggests that the Veteran's documented knee problems initially began during active service.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the evidence from the Veteran's sister and from the private physician, the new evidence tends to prove a previously unestablished fact (i.e., a relationship between current knee problems and service) necessary to substantiate the underlying claim of service connection.  At a minimum, the duty to assist the Veteran with further inquiry into her claim has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a bilateral knee disorder is reopened.  


ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for a bilateral knee disorder is granted.  


REMAND

A remand is necessary for additional medical inquiry into the Veteran's claim on appeal.  VA should provide the Veteran with a VA compensation examination into her claim.  This is particularly warranted given that the record indicates that the Veteran's STRs are currently unavailable.  See O'Hare, supra.  Based on her lay assertions, and on the medical evidence indicating treatment for a knee disorder from the early 1980s, a comprehensive examination and opinion should be provided here.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, any outstanding VA medical evidence should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of her knee disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand.  The examiner is asked to provide a report and opinion addressing the following questions:  

(a)  What are the Veteran's current knee disabilities?  

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran experienced an arthritic disorder in her knee(s) within one year of her December 1979 discharge from active service?  

(c)  If the answer to (b) is negative, is it at least as likely as not that a current knee disorder began in service, was caused by service or is otherwise related to active military service?

In answering these questions, the VA examiner should discuss any evidence of record supporting the Veteran's claim to medical nexus.  Furthermore, please consider as credible the Veteran's assertion that she slipped and fell on her knees during active service.      

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between any currently diagnosed knee disorder and service.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal, particularly considering all evidence received since the November 2013 SOC.  If any benefit remains denied, issue an appropriate Supplemental SOC and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


